Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (hereinafter “Am.”) and the Substitute Specification (hereinafter “SS”) filed on January 29, 2021 have been entered.
Drawings
1.	The drawings were received on January 29, 2021.  These drawings are not accepted because of the reasons, inter alia, listed below:
a.	The amendments to the drawings do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d) quoted in the non-final Office action (hereinafter “NOA”) on October 29, 2020.  For example:
37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. (Bold and emphases added)

	In the instant case, e.g., the numbers and letters  “42c,” “40” and “44c” in FIG. 8; “49A” and “49B” in FIG. 10; and the letters “Radio Mode” and “Buffer Empty” in FIG. 20 are not durable, clean, black, sufficiently dense, dark, uniformly thick and well-defined; and/or
37 CFR 1.84(h)(3) states:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. (Bold and emphases added) 

	However, the regularly spaced oblique parallel lines of the hatchings that indicate the section portions of, e.g., the clutch 48, the fifth gear 50 in FIG. 12, the drive nut 66 in FIGS. 12-16 are not spaced sufficiently apart to enable the lines to be distinguished without difficulty; and/or
	b.	The amendments to the drawings introduce new matter.  Please see 35 USC 132, 37 CFR 1.121(f), and MPEP § 608.04(a).  For example, amended FIG. 21 deletes the restrictive descriptions/legends such as “NRST,” “OSCIN/PA1,” “OSCOUT/PA2,” “VSS,” “VCAP, and “VDD” of the schematic circuit diagram of a safety backup microcontroller section of the Radio Receiver Board shown in original FIG. 21.  These deletions introduce new matter.  See Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) cited in MPEP § 2131.05.  Please see also other deletions of restrictive descriptions/legends in FIGS. 17-20, 22-27.
2.	The drawings were received on February 3, 2021.  These drawings are not accepted because of the reasons, inter alia, listed below:
a.	The amendments to the drawings do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example, the numbers and letters “42c,” “40” and “44c” in FIG. 8, “49A,” “49B” and “44c” in FIG. 10, “Radio Mode” and “Buffer Empty” in FIG. 20, and “sinim,” “SPI miso,” “mosi” in FIG. 21, etc. are not well-defined; and/or 
	b.	The amendments to the drawings introduce new matter.  For example, amended FIG. 27 deletes the restrictive descriptions/legends such as “RevPolarity Protect,” “Loadump Protect (Overvoltage),” etc. of the schematic circuit diagram of a fourth block or section of the Motor Controller Board shown in original FIG. 27.  These deletions introduce new matter.  See Twin Disc, Inc. v. United States supra.  Similar new matter introduce by other deletions of restrictive descriptions/legends in FIGS. 17-26.
3.	The drawings were received on August 5, 2019.  These drawings are not accepted because of the reasons, e.g., set forth on pp. 2-4 of the NOA. 
4.	The original drawings filed on June 3, 2019 are objected to because of the reasons, e.g., set forth on pp. 4-5 of the NOA.  
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the environmental element in claims 1 and 19-23; the remote control device in claims 1, 19 and 21-23 (marked up SS, pp. 16-17, 19); the addresses in claim 14; the remote controller in claim 20 (marked up SS, pp. 16-17, 19); and the drive gear in claims 2-9 and 20-22 must be shown or the features canceled from the claims.  No new matter should be entered.
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “an environmental element” in claims 1 and 19-23, and “a drive gear” in claim 2.  Please see 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the environmental element and the remote control communication circuit in claims 1 and 19-23 (marked-up SS, p. 6); the remote control device in claims 1, 19 and 21-23 (marked up SS, p. 16); the addresses in claim 14 (marked up SS, pp. 17-18); the remote controller in claim 20; and the drive gear in claims 2-9 and 20-22 should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence
of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 USC § 112
	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “environmental element” in claims 1 and 19-23 is a subjective term.  The claim scope is dependent upon the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what element is an environmental element.  As noted, the plain meaning (MPEP § 2111.01) of the term “environmental elements” is “external conditions or surroundings, esp. those in which people live or work” as seen in common dictionaries such as Collins English dictionary attached.  Therefore, whether a particular remotely controllable actuator is covered by the claims would depend upon subjective determinations such as the location of the actuator and/or the user; and/or the selected referential environmental factor(s) surrounding the actuator and/or the user.  See the environmental factors in, e.g., Wikipedia attached and MPEP § 2173.05(b)(IV).  
	35 USC § 103
1.	Claims 1 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. (US 5,697,236) in view of Isaacs et al. (US 20050081582) and further in view of printed publication Temboo “5 Reasons to Use Sub-GHz for IoT Applications” published on January 26, 2018 (hereinafter “Temboo”).
	Claim 1

Kleefeldt teaches a remotely controllable actuator (8; id. 1:40-2:43, 3:21-51), comprising:
an electric motor (31, FIGS. 1-2) for creating rotary motion;
a transmission connected to the motor (31), the transmission comprising a plurality of gears (32, 33),
a linear drive assembly (34, 35; FIGS. 1-2) connected to the transmission (32, 33), the
linear drive assembly comprising a rotary to linear converter (34, 35) communicatively connected to at least one transmission gear (33), and a linear output shaft (that has a slot 10 in FIGS. 1-2, see Appendix hereinafter “Ap.”) connected to the rotary to linear converter (34, 35), the linear output
shaft being adapted to be connected to an environmental element (11, FIGS. 1-2); and
a remote control communication circuit (9, 16-19, FIG. 3) communicatively connected to the motor (31), the remote control communication circuit (9, 16-19) comprising a  transmitter/receiver (14, FIG. 3, id. 3:38-51) for paring the actuator (8) to a remote control device (24, FIG. 3) and a transmitter/receiver (15) for communicating operational control signals between the remote control device (24) and the actuator (8).  Ibid. claims 1-10.
As noted, Kleefeldt disclosed: “An actuator 8 of the type described in the above-cited German utility model is mounted in the latch 1” (id. 3:21-22).  The cited German utility model G 8621592 has a patent family, i.e., US 4,821,521 of Schuler as seen in its EPO Bio attached to the NOA.  The actuator of the type described in Schuler is controlled by a central/remote lock control 14 as shown in FIG. 1 (Schuler 2:67-3:8).  Thus, Kleefeldt’s actuator 8 is similarly controlled by the remote control device 24 shown in FIG. 3.  Moreover, the transmitter/receiver (14) and the transmitter/receiver (15) of Kleefeldt, which is infrared or UHF type (id. 3:38-42), inherently have certain determined ranges (see the plain meaning (MPEP § 2111.01) or definition of, e.g., “uhf transmitter and receiver” in common dictionaries such as Google Search cited).  In addition, the term “communicatively connected” is similar to the term “operatively connected.”  Thus, it means only that the components must be connected in a manner to perform designated function.  Innova/Pure Water Inc. v. Safari Water Filtration Systems Inc., 72 USPQ2d 1001 (Fed. Cir. 2004) cited in MPEP § 2173.05(g). 
In summary, Kleefeldt teaches the invention substantially as claimed.  However, Kleefeldt does not explicitly teach the transmitter/receiver (14) being GHz transmitter/receiver and the transmitter/receiver (15) being Sub GHz transmitter/receiver.  
Isaacs teaches the transmitter/receiver being GHz transmitter/receiver in order to, inter alia, operate at a low power level (id. ¶ 17).  As noted, the GHz transmitter/receiver is well known.  See, e.g., US 20100031714 of Brown at ¶ 36 and MPEP § 2144.03. 
Temboo teaches the transmitter/receiver being Sub GHz transmitter/receiver in order to, inter alia, operate at a low power level (id. p. 2).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Kleefeldt’s transmitters/receivers by the art recognized equivalent transmitters/receivers such as GHz and Sub GHZ transmitters/receivers in order to, inter alia, operate at the low power level as taught or suggested by Isaacs and Temboo.  See “Substituting Equivalents Known for the Same Purpose” in MPEP § 2144.06.  The selection of GHz and Sub GHz transmitters/receivers as Kleefeldt’s receivers/transmitters would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 10
Kleefeld’s rotary to linear converter (34, 35) is a drive nut assembly (id. 3:21-29).
2.	Claims 2-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt in view of Isaacs and Temboo as applied to claim 1 above, and further in view of Nelson (US 5,523,636).
Claim 2
Kleefeldt’s transmission comprises a motor gear (32) connected to an output of the electric motor (31), and a drive gear (33) communicatively connected to the linear drive assembly (34, 35).
In summary, Kleefeldt, Isaacs and Temboo teach the invention substantially as claimed.  However, Kleefeldt, Isaacs and Temboo do not teach at least one idler gear.  
Nelson teaches at least one idler gear (58, 60, 72, etc.; FIGS. 1-2, 4) communicatively connected to the motor gear (46) and the linear drive assembly (defined by the output shaft (not shown) of Nelson’s actuator 10; id. 3:63-65) in order to provide an inexpensive and simple type of disconnect feature for the motor shaft from the gear train (id. 2:7-14).
It would have been obvious to the PHOSITA at the time of filing of the application to communicatively connect at least one idler gear to the motor gear and the linear drive assembly of Kleefeldt’s actuator modified by Isaacs and Temboo in order to provide an inexpensive and simple type of disconnect feature for Kleefeldt’s motor shaft from Kleefeldt’s gear train as taught or suggested by Nelson.  KSR.
Claim 3
Nelson’s at least two idler gears (58, 60, 72, etc.) are communicatively connected to each
other (FIGS. 1-2, 4).
Claim 4
Nelson’s at least one idler gear is a compound gear (58, 60; FIGS. 1-2, 4) including a major gear (58) of a first diameter and a minor gear (60) of a second, lesser diameter.  
Claim 5
Kleefeldt, Isaacs and Temboo teach the invention substantially as claimed.  However, Kleefeldt, Isaacs and Temboo do not teach the transmission comprising a clutch.
Nelson teaches the transmission comprising a (magnetic hysteresis slip) clutch (18, 43) in order to allow transfer of a precisely limited amount of torque.  Ibid. 3:12-19, 5:35-52, claim 1.
It would have been obvious to the PHOSITA at the time of filing of the application to form Kleefeldt’s transmission comprising the clutch in order to allow transfer of a precisely limited amount of torque in Kleefeld’s actuator modified by Isaacs and Temboo as taught or suggested by Nelson.  KSR.
Claim 6
Nelson’s clutch (18, 43) is disposed between the at least one idler gear (58, 60, 72, etc.) and the drive gear (46).
3.	Claims 1, 11-16 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Podkopayev (US 20180223583) in view of Isaacs and further in view of printed publication Temboo.
	Claim 1
Podkopayev teaches a remotely controllable actuator (20; FIG. 1, ¶ 36 et seq.), comprising:
an electric motor (34, ¶ 37) for creating rotary motion;
a transmission connected to the motor (34), the transmission comprising a plurality of gears
(82, 83; FIGS. 4-5; ¶ 43 et seq.),
a linear drive assembly (44, 46; FIGS. 4-5; ¶ 47) connected to the transmission (82, 83), the linear drive assembly comprising a rotary to linear converter (44, 46) communicatively connected to at least one transmission gear (83, FIG. 6, ¶ 46), and a linear output shaft (48, FIG. 5, ¶ 37) connected to the rotary to linear converter (44, 46), the linear output shaft (48) being adapted to be connected to an environmental element (14, FIG. 2, ¶ 37); and
a remote control communication circuit (ECM 52, FIG. 2, ¶ 38) communicatively connected to the motor (34), the remote control communication circuit (ECM 52) comprising a  (first) transmitter/receiver (62/64/66/54, FIG. 2, ¶¶ 38-41) for paring the actuator (20) to an remote control device (60, FIG. 2, ¶ 60) and a (second) transmitter/receiver (62/64/66/54) for communicating operational control signals between the remote control device (60) and the actuator (20).  Ibid. claims 1-20.
In summary, Podkopayev teaches the invention substantially as claimed.  However, Podkopayev does not teach the (first and second) transmitters/receivers comprising GHz and Sub GHz transmitters/receivers.    
Isaacs teaches the transmitter/receiver being GHz transmitter/receiver in order to, inter alia, operate at a low power level (id. ¶ 17).  
Temboo teaches the transmitter/receiver being Sub GHz transmitter/receiver in order to, inter alia, operate at a low power level (id. p. 2).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute the transmitters/receivers of Podkopayev by the art recognized equivalent transmitters/receivers such as GHz and Sub GHZ transmitters/receivers in order to, inter alia, operate at the low power level as taught or suggested by Isaacs and Temboo.  
Claim 11
Podkopayev’s actuator (20) comprises an electronic position sensor (68, FIGS. 4-6) communicatively connected to the motor (34) and to the rotary to the linear drive assembly (44, 46), whereby the motor (34) rotates the plurality of gears (82, 83), which causes the rotary to linear converter (44, 46) to linearly move the output shaft (48), and whereby the position sensor (68) provides electronic signals to the motor (34) to enable control of the linear position of the output shaft (48).  Ibid. ¶¶ 20 and 41.
Claim 12
Podkopayev’s electronic position sensor (68) is a non-contact, magnetic, sensor (id. ¶ 20).
Claim 13
Podkopayev’s actuator (20) comprises a housing (32, FIGS. 2-5, ¶ 37) enclosing the electric motor, transmission, linear drive assembly, and electronic position sensor.
Claim 14
Podkopayev’s transmitters/receivers (62/64/66/54), each has or is capable of having an address (memory) which is adapted to complement an address (memory) of the remote controller (60/62).  Ibid. ¶ 41.  
Claim 15
Podkopayev’s addresses (memories) are saved in non-volatile memory (56, ¶ 38).  
Claim 16
Podkopayev’s actuator (20) comprises a first processor (54, FIG. 2) communicatively connected to the remote control communication circuit (ECM 52), the primary processor (54): (a) receives or is capable of receiving motor control commands from the remote controller (60); and (b) controls or is capable of controlling the speed and direction of the motor (34) based on
the motor control commands (id. ¶ 38 et seq.).
Claim 18
Podkopayev’s first processor (54) has an output (for ECM 52, id. ¶ 38) which terminates power consumption after a predetermined time period wherein no control commands are received.
Allowable Subject Matter
Claims 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
2.	Claims 7-9 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  Please see 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tanaka et al. (US 20170013556) teaches the Sub GHz transmitter/receiver (id. ¶ 2).  In addition, the plain meaning of the terms “environmental elements,” “GHz transmitter,” and “sub-GHz transmitter” from common dictionaries Google Search are cited. 
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
Drawing Objections
a.	Rule 1.121(d)
First, Applicant contended that all sheets filed on 08/05/2019 bear the correct designation
based on Figure placement relative to the originally filed drawings.  (Am. p. 15)
The Examiner agrees with this contention.
Second, Applicant stated on p. 15 of Am. that “no substantive changes were intended to be made, or believed to be made, in the 08/05/2019 filing.” (Emphasis added)
The Examiner respectfully submits that the drawings filed on 08/05/2019 deleted the restrictive descriptions or legends appeared in original FIGS. 17-27. The Examiner believes that these restrictive descriptions/legends in the drawings are critical or essential to the practicing of the invention because when the PHOSITA considers the claimed invention as a whole (MPEP § 2141.02), these descriptive legends together with the description on pp. 16-20 of the specification provide the meaning for the structural limitation such as “a remote control communication circuit” (MPEP § 2111.01) and the functional limitations thereof as seen in the following recitation: 
a remote control communication circuit (80, 82) communicatively connected to the motor (20), the remote control communication circuit (80, 82) comprising a GHz transmitter/receiver (104) for paring the actuator (10) to a remote control device and a Sub GHz transmitter/receiver (106) for communicating operational control signals between the remote control device and the actuator (10).  (Reference characters, bold and emphases added)

in claims 1, 19 and 21-23, and similarly in Clause (e) of claim 20.  Please see MPEP §§ 2111.01, 2172.01 and 2166.  
As noted from MPEP § 2111.01, meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings."  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999).
More importantly, 35 USC 113 states:
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficient of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of any claim. (Emphasis added)  

	See also 37 CFR 1.81(d) cited in MPEP § 608.02. 
Therefore, the restrictive descriptions or legends in the original drawings should be maintained in order to facilitate an accurate or proper claim construction (MPEP § 2111 et seq.). 
Third, Applicant contended that replacement drawings were simply intended to convert the originally informal drawings to formal drawings and to comply with the 06/2019 Notice to File Corrected Application Papers.  (Am. p. 15)
As noted, the Notice to File Corrected Application Papers stated:
Replacement drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required. The drawings submitted are not acceptable because:
•    Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8 inch) in height. See Figure(s) 12-20, 24-27. 

	As seen in the quotation above, this Notice did not require the deletion of the restrictive legends in the drawings.  
	b.	Rule 1.84
	Applicant contended that the hatched lines are intended to show features which are in section in the relevant Figures, all of which are identified as being sectional drawings in the Brief Description of the Drawings and Applicant’s copy of the formal drawings are clear.  
	The Examiner agrees with Applicant’s contention above. In addition, the Examiner gives full faith and credit to Applicant’s statement that Applicant’s copy of the formal drawings is clear.  Notwithstanding this fact, the Examiner respectfully submits that this copy is not in compliance with 37 CFR 1.84 for the reasons set forth above.
	Applicant further stated that any line resolution or clarity issues is due to scanning and
 printing at either or both of the transmitting and receiving offices; thus, Applicant mailed a
“Confirmation Copy” of the Drawing Corrections by US Postal Service on the same date.
	The Examiner agrees that any line resolution or clarity is due to scanning and printing at either or both of the transmitting and receiving offices. Therefore, the Examiner respectfully suggests that Applicant should follow the guidelines set forth in the attached USPTO “EFS-Web PDF Guidelines” attached for Applicant’s convenience.    
 c.	Rule 1.121(f)
Applicant stated that Applicant had amended the circuit schematic drawings to return descriptive text that was erroneously omitted by Applicant’s draftspersons. 
The Examiner respectfully submits that, e.g., amended FIG. 21 still deletes the restrictive descriptions or legends such as “NRST,” “OSCIN/PA1,” “OSCOUT/PA2,” “VSS,” “VCAP, and “VDD” of the schematic circuit diagram of a safety backup microcontroller section of the Radio Receiver Board shown in original FIG. 21.
d.	Rule 1.84(l) and 1.83(a)
Applicant stated that the specification was amended by making obvious clarifications of the existing text to more clearly cross-reference the claimed elements with the structures shown and described in the Drawings and Specification, particularly, the linear output shaft, external element, external control device, etc.  (Am. p. 16).  
First, please note that MPEP § 608.01(o) states:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).  (Emphasis added)

	See also Toro Co. v. White Consolidated Industries Inc. supra.

	In the instant case, the amended specification and the drawings do not provide, inter alia, the reference characters which designate the claimed features such as the environmental element in claims 1 and 19-23; the remote control device in claims 1, 19 and 21-23; the addresses in claim 14; the remote controller in claim 20; and the drive gear in claims 2-9 and 20-22. Therefore, this objection is respectfully maintained.  
Second, Rule 1.84(l) is related to “Character of lines, numbers, and letters.”  The objection under this rule is respectfully maintained for the reasons set forth above.
Third, the features such as the environmental element and the remote control device in the amended claims are not shown.  Thus, the objection under Rule 1.83(a) is respectfully maintained.
Disclosure Objection
	Applicant stated that the disclosure has been amended in view of the objection and specific express claim antecedent is provided for a drive gear, rotary to linear converter, etc.
	A review of the amendments show that the amended specification, e.g., does not provide the reference characters which designate the claimed features such as the environmental element in claims 1 and 19-23; the remote control device in claims 1, 19 and 21-23; the addresses in claim 14; the remote controller in claim 20; and the drive gear in claims 2-9 and 20-22. Therefore, this objection is respectfully maintained.  
Claim Objections
	The claim objections are withdrawn in view of the amendments.
35 USC 112(b)
	The rejections under 35 USC 112(b) in the NOA are withdrawn in view of the amendments.
35 USC 103
	The 35 USC 103 rejections on pp. 11-17 of the NOA are withdrawn in view of Applicant’s
amendments.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections above.
	Conclusion
In view of the foregoing, this case is not in condition for allowance.				 Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656